
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 148
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Ms. Schakowsky (for
			 herself, Mr. Markey,
			 Mr. Grijalva,
			 Ms. Fudge,
			 Mrs. Davis of California,
			 Mr. Stark,
			 Ms. Norton,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. McCollum,
			 Ms. Baldwin,
			 Mr. Carnahan,
			 Mrs. Christensen,
			 Ms. Hirono,
			 Mr. Hinchey,
			 Ms. Speier,
			 Ms. Matsui,
			 Mrs. Maloney,
			 Ms. Wasserman Schultz,
			 Ms. Moore,
			 Mr. Lewis of Georgia,
			 Ms. Wilson of Florida,
			 Mr. Hastings of Florida,
			 Ms. Woolsey,
			 Mr. Farr, Mr. Baca, Ms.
			 DeLauro, Mrs. Lowey,
			 Ms. Loretta Sanchez of California,
			 Mr. Moran,
			 Ms. Bordallo,
			 Ms. Edwards,
			 Ms. Kaptur,
			 Mr. McDermott,
			 Ms. Richardson,
			 Mrs. Capps,
			 Mr. Sires,
			 Mr. Hinojosa,
			 Ms. Clarke of New York,
			 Mr. Cohen,
			 Mr. Gutierrez,
			 Mr. Israel,
			 Ms. Lee of California,
			 Ms. Bass of California,
			 Ms. Sutton,
			 Mr. Serrano,
			 Mr. Conyers,
			 Mr. Smith of Washington,
			 Mr. Yarmuth,
			 Mrs. Napolitano,
			 Mr. Murphy of Connecticut, and
			 Mr. Deutch) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		RESOLUTION
		Supporting the goals of International
		  Women’s Day.
	
	
		Whereas there are over 3,000,000,000 women in the world,
			 representing 51 percent of the world's population;
		Whereas women continue to play the prominent role in
			 caring for families within the home as well as serving as economic
			 earners;
		Whereas women worldwide are participating in the world of
			 diplomacy and politics, contributing to the growth of economies, and improving
			 the quality of the lives of their families, communities, and nations;
		Whereas women leaders have recently made significant
			 strides, including the 2010 election of Dilma Rousseff as the first female
			 President of Brazil, the 2009 election of Johanna Sigurdardottir as the first
			 female Prime Minister of Iceland, the 2007 election of Congresswoman Nancy
			 Pelosi as the first female Speaker of the United States House of
			 Representatives, the 2006 election of Ellen Johnson-Sirleaf as the President of
			 Liberia, the first female President in Africa's history, and the 2005 election
			 of Angela Merkel as the first female Chancellor of Germany, who also served as
			 the second woman to chair a G8 summit in 2007;
		Whereas women account for 80 percent of the world's
			 70,000,000 micro-borrowers, and 75 percent of the 28,000 United States loans
			 supporting small businesses in Afghanistan are given to women;
		Whereas there are more than 200,000,000 women
			 entrepreneurs worldwide and 15 women are chief executive officers of Fortune
			 500 companies;
		Whereas despite tremendous gains over the past 20 years,
			 women still face political and economic obstacles, struggle for basic rights,
			 face the threat of discrimination, and are targets of violence all over the
			 world;
		Whereas worldwide, women remain vastly underrepresented in
			 national and local assemblies, accounting on average for less than 20 percent
			 of the seats in parliament;
		Whereas women work two-thirds of the world's working
			 hours, produce half of the world's food, yet earn just one-third of the world's
			 income and own less than 2 percent of the world's land;
		Whereas women invest 80 percent of their incomes in their
			 families and in their communities;
		Whereas 70 percent of the 1,300,000,000 people living in
			 poverty around the world are women and children;
		Whereas two-thirds of the 876,000,000 illiterate
			 individuals worldwide are women, two-thirds of the 125,000,000 school-aged
			 children who are not attending school worldwide are girls, and girls are less
			 likely to complete school than boys according to the United States Agency for
			 International Development;
		Whereas worldwide, women account for more than half of the
			 more than 33,000,000 adults living with HIV/AIDS and HIV/AIDS is the leading
			 cause of death and disease among women of reproductive age;
		Whereas globally, nearly 1,000 women die, everyday, from
			 childbirth and pregnancy related causes;
		Whereas domestic violence causes more deaths and
			 disabilities among women between the ages of 15 and 44 than cancer, malaria,
			 traffic accidents, and war combined;
		Whereas around the world, at least 1 out of every 3 women
			 and girls has been beaten, coerced into sex, or abused in some other way in her
			 lifetime;
		Whereas worldwide, 140,000,000 girls and young women have
			 been subjected to female genital mutilation, and it is estimated that 3,000,000
			 girls are at risk of being subjected to this practice;
		Whereas illegal trafficking in women and children for
			 forced labor, domestic servitude, or sexual exploitation involves between
			 1,000,000 and 2,000,000 women and children each year, of whom 50,000 are
			 transported into the United States, according to the Congressional Research
			 Service and the Department of State;
		Whereas 75 percent of the world's 43,000,000 forcibly
			 displaced individuals are women and children;
		Whereas in times and places of conflict and war, women and
			 girls continue to be the focus of extreme violence and intimidation and face
			 tremendous obstacles to legal recourse and justice;
		Whereas March 8 has become known as International Women's
			 Day for the last century, and is a day on which people, often divided by
			 ethnicity, language, culture, and income, come together to celebrate a common
			 struggle for women's equality, justice, and peace; and
		Whereas the people of the United States should be
			 encouraged to participate in International Women's Day: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the goals of International Women's
			 Day;
			(2)recognizes and
			 honors the women in the United States and in other countries who have fought
			 and continue to struggle for equality in the face of adversity;
			(3)reaffirms its
			 commitment to ending discrimination and violence against women and girls, to
			 ensuring the safety and welfare of women and girls, and to pursuing policies
			 that guarantee the basic human rights of women and girls both in the United
			 States and in other countries; and
			(4)encourages the
			 President to—
				(A)reaffirm his commitment to pursue policies
			 to protect fundamental human rights and civil liberties, particularly those of
			 women and girls; and
				(B)issue a
			 proclamation calling upon the people of the United States to observe
			 International Women's Day with appropriate programs and activities.
				
